Citation Nr: 9910228	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to September 18, 1996, 
for an award of a 10 percent evaluation for service connected 
status post laceration of the left arm with rupture of left 
biceps muscle.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  
This appeal arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
regional office (RO).  That rating decision increased the 
evaluation of the veteran's service connected left arm 
disability to 10 percent disabling, from September 18, 1996.  
The veteran has appealed the effective date of the 
compensable evaluation.

In December 1998, a hearing was held in New Orleans, 
Louisiana, before the Board of Veterans' Appeals (Board) 
member rendering this decision, who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998).  

At the hearing, the veteran appeared to wish to raise the 
issue of clear and unmistakable error in the February 1982 
rating decision by the Los Angeles, California, regional 
office (LARO) that initially assigned a noncompensable 
evaluation for the veteran's service connected left arm 
disability.  He claimed that the proper effective date for 
the 10 percent evaluation should be the date of his original 
claim, February 11, 1980, because, in effect, his disability 
has remained unchanged since that time.  The Board finds that 
the claim of clear and unmistakable error in the 1982 rating 
board decision has not been articulated with sufficient 
specificity to reasonably raise a claim of clear and 
unmistakable error in a final rating decision.  See McIntosh 
v. Brown, 4 Vet. App. 553, 561 (1993) (holding that, to 
warrant review by the Board, a claim of clear and 
unmistakable error must be raised with specificity regarding 
when the how clear and unmistakable error occurred); Fugo v. 
Brown, 6 Vet. App. 162,163 (1994) (per curium order) (holding 
that the pleading requirement for a claim of clear and 
unmistakable error is a higher threshold than claimants are 
required to meet for other claims because VA's regulatory 
definitio raises an extremely high threshold and because it 
is a collateral attack on a final decision, thus a strong 
presumption of validity in that decision must be overcome).  
The veteran's assertion that his disability has not changed 
since 1980 is an allegation of a specific error of fact or 
law made by the rating board in 1982.


FINDINGS OF FACT

1.  The veteran initially filed a claim for service 
connection for a left arm disability in February 1980.  A 
February 1982 rating decision of the LARO granted service 
connection and assigned a noncompensable evaluation.  The 
veteran was notified of that decision in March 1982, and he 
did not file a timely appeal.

2.  Evidence showing a 10 percent level of left arm 
disability was contained in a VA outpatient record dated 
September 18, 1996 and VA examination report dated in April 
1997.

3.  The veteran's claim for an increased evaluation was 
received at the RO on February 5, 1997.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for status post 
laceration of the left arm with rupture of left biceps muscle 
prior to September 18, 1996, have not been met.  38 U.S.C.A. 
§§ 1155, 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2), 
Part 4, Diagnostic Code 5305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim, which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The veteran initially filed a claim for service connection 
for a left arm disability in February 1980.  A February 1982 
rating decision of the LARO granted service connection for 
status post laceration of the left arm with rupture of left 
biceps muscle and assigned a noncompensable evaluation from 
August 1981.  The veteran was notified of that decision in 
March 1982, and he did not file a timely appeal.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise date of 
receipt of the claim. 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1998).

On February 5, 1997, the veteran's claim for an increased 
evaluation was received at the RO.  In March 1997, the RO 
obtained a copy of a VA outpatient record dated September 18, 
1996, which showed a complaint of left biceps pain and spasms 
for the past two years.  A VA examination was conducted in 
April 1997.  Based upon the findings of the VA examination 
and the September 1996 VA outpatient report, the RO 
determined that the veteran's left arm disability met the 
criteria for a 10 percent evaluation based on a moderate 
disability under 38 C.F.R. Part 4, Code 5305 (1998).  The RO 
assigned the effective date of the 10 percent evaluation as 
September 18, 1996, the date of the first medical evidence 
showing a compensable level of disability, since the claim 
for increase was received within one year from the date of 
that evidence in February 1997.

The veteran filed his claim for an increased evaluation in 
February 1997.  There is no basis in the record for an 
effective date prior to September 18, 1996, the earliest date 
as of which it was ascertainable that an increase in 
disability had occurred.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(2) (1998).  The preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date for the 10 percent evaluation.


ORDER

An effective date prior to September 18, 1996, for a 10 
percent evaluation for the service connected status post 
laceration of the left arm with rupture of left biceps muscle 
have not been met.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

